 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SHERRIE HOUSTON, individually and as           No. 2:19-cv-00157-KJM-DB
      successor-in-interest to the ESTATE OF
12    GEORGE HOUSTON,
13                      Plaintiff,                   STATUS (PRETRIAL SCHEDULING)
14           v.                                      ORDER
15    3M COMPANY, et al.,
16                      Defendants.
17

18

19                 An initial scheduling conference was held in this case on June 6, 2019. Ronald

20   Shingler appeared for plaintiff; Kyle Clawson appeared for defendants 3M Company,

21   BorgWarner Morse Tec LLC, and Metalclad Insulation Corporation; Michael Boland appeared

22   for defendant Allied Fluid Products Corp.; Thomas Steig appeared for defendant Chevron Phillips

23   Chemical Company; Trina Clayton appeared for defendant Dexter Hysol Aerospace, LLC.;

24   Charles Park appeared for defendant Foster Wheeler, LLC; David Glaspy appeared for defendant

25   Goodrich Corporation; Deborah Smith appeared for defendants Hitco Carbon Composites, Inc.

26   and Union Carbide Corp.; Glen Turner appeared for defendant Honeywell International Inc.;

27   Deborah Parker appeared for defendant Lockheed Martin Corporation; E. Reno Cross appeared

28   /////
                                                    1
 1   for defendant Parker-Hannifin Corporation; Edward Tugade appeared for defendant Pneumo
 2   Abex LLC.; and Brent Karren appeared for defendant The Boeing Company.
 3                  Having reviewed the parties’ Joint Status Report filed on June 4, 2019, and
 4   discussed a schedule for the case with counsel at the hearing, the court makes the following
 5   orders:
 6   I.        SERVICE OF PROCESS
 7                  All named defendants have been served and no further service is permitted without
 8   leave of court, good cause having been shown.
 9   II.       ADDITIONAL PARTIES/AMENDMENTS/PLEADINGS
10                  No further joinder of parties or amendments to pleadings is permitted without
11   leave of court, good cause having been shown. See Fed. R. Civ. P. 16(b); Johnson v. Mammoth
12   Recreations, Inc., 975 F.2d 604 (9th Cir. 1992).
13   III.      JURISDICTION/VENUE
14                  Jurisdiction is predicated upon 28 U.S.C. § 1442. Jurisdiction and venue are not
15   disputed.
16   IV.       DISCOVERY
17                  Initial disclosures as required by Federal Rule of Civil Procedure 26(a) shall be
18   completed by June 20, 2019. All discovery shall be completed by February 7, 2020. In this
19   context, “completed” means that all discovery shall have been conducted so that all depositions
20   have been taken and any disputes relative to discovery shall have been resolved by appropriate
21   order if necessary and, where discovery has been ordered, the order has been obeyed. All
22   motions to compel discovery must be noticed on the magistrate judge’s calendar in accordance
23   with the local rules of this court. While the assigned magistrate judge reviews proposed
24   discovery phase protective orders, requests to seal or redact are decided by Judge Mueller as
25   discussed in more detail below. In addition, while the assigned magistrate judge handles
26   discovery motions, the magistrate judge cannot change the schedule set in this order, except that
27   the magistrate judge may modify a discovery cutoff to the extent such modification does not have
28   the effect of requiring a change to the balance of the schedule.
                                                        2
 1                  The court approves the parties’ stipulation pursuant to Fed. R. Civ. P. 5(b)(2)(E) to
 2   use File & Serve Xpress for the electronic service of documents not filed with the court and to use
 3   Pike Photocopy as a records retrieval service. Upon receipt of relevant authorization forms
 4   regarding, without limitation, decedent’s medical, military, Social Security, employment, union,
 5   and disability records, plaintiff shall return signed authorization forms as soon as possible.
 6   V.     DISCLOSURE OF EXPERT WITNESSES
 7                  All counsel are to designate in writing and serve upon all other parties the name,
 8   address, and area of expertise of each expert that they propose to tender at trial not later than
 9   February 28, 2020. The designation shall be accompanied by a written report prepared and
10   signed by the witness. The report shall comply with Fed. R. Civ. P. 26(a)(2)(B). By March 27,
11   2020, any party who previously disclosed expert witnesses may submit a rebuttal list of expert
12   witnesses who will express an opinion on a subject covered by an expert designated by an adverse
13   party, if the party rebutting an expert witness designation has not previously retained an expert to
14   testify on that subject. The rebuttal designation shall be accompanied by a written report, which
15   shall also comply with the conditions stated above.
16                  Failure of a party to comply with the disclosure schedule as set forth above in all
17   likelihood will preclude that party from calling the expert witness at the time of trial. An expert
18   witness not appearing on the designation will not be permitted to testify unless the party offering
19   the witness demonstrates: (a) that the necessity for the witness could not have been reasonably
20   anticipated at the time the list was proffered; (b) that the court and opposing counsel were
21   promptly notified upon discovery of the witness; and (c) that the witness was promptly made
22   available for deposition.
23                  For purposes of this scheduling order, an “expert” is any person who may be used
24   at trial to present evidence under Rules 702, 703 and 705 of the Federal Rules of Evidence, which
25   include both “percipient experts” (persons who, because of their expertise, have rendered expert
26   opinions in the normal course of their work duties or observations pertinent to the issues in the
27   case) and “retained experts” (persons specifically designated by a party to be a testifying expert
28   for the purposes of litigation). A party shall identify whether a disclosed expert is percipient,
                                                        3
 1   retained, or both. It will be assumed that a party designating a retained expert has acquired the
 2   express permission of the witness to be so listed. Parties designating percipient experts must state
 3   in the designation who is responsible for arranging the deposition of such persons.
 4                   All experts designated are to be fully prepared at the time of designation to render
 5   an informed opinion, and give the bases for their opinion, so that they will be able to give full and
 6   complete testimony at any deposition taken by the opposing party. Experts will not be permitted
 7   to testify at trial as to any information gathered or evaluated, or opinion formed, after deposition
 8   taken subsequent to designation. All expert discovery shall be completed by April 10, 2020.
 9   VI.     MOTION HEARING SCHEDULE
10                   All dispositive motions, except motions for continuances, temporary restraining
11   orders or other emergency applications, shall be heard no later than May 29, 2020.1 The parties
12   may obtain available hearing dates by checking Judge Mueller’s page on the court’s website.
13                   All purely legal issues are to be resolved by timely pretrial motions. Local Rule
14   230 governs the calendaring and procedures of civil motions; the following provisions also apply:
15                   (a)    The opposition and reply must be filed by 4:00 p.m. on the day due; and
16                   (b)    When the last day for filing an opposition brief falls on a legal holiday, the
17   opposition brief shall be filed on the last court day immediately preceding the legal holiday.
18   Failure to comply with Local Rule 230(c), as modified by this order, may be deemed consent to
19   the motion and the court may dispose of the motion summarily. Brydges v. Lewis, 18 F.3d 651,
20   652-53 (9th Cir. 1994).
21                   The court values the importance of training young attorneys. The parties are
22   encouraged to consider assigning oral argument to a young attorney. If a written request for oral
23   argument is filed before a hearing, stating an attorney of four or fewer years out of law school
24   will argue the oral argument, then the court will ordinarily hold the hearing, although the court’s
25   schedule and calendar may require the hearing to be reset. Otherwise, the court may find it
26   appropriate in some actions to submit a motion without oral argument.
27

28   1
         Note that this date may not correspond to a law and motion calendar date.
                                                        4
 1                  The court places a page limit of twenty (20) pages on all moving papers, twenty
 2   (20) pages on oppositions, and ten (10) pages for replies. All requests for page limit increases
 3   must be made in writing at least fourteen (14) days prior to the filing of the motion.
 4                  Prior to filing a motion in a case in which the parties are represented by counsel,
 5   counsel shall engage in a pre-filing meet and confer to discuss thoroughly the substance of the
 6   contemplated motion and any potential resolution. Plaintiff’s counsel should carefully evaluate
 7   the defendant’s contentions as to deficiencies in the complaint and in many instances the party
 8   considering a motion should agree to any amendment that would cure a curable defect. Counsel
 9   should discuss the issues sufficiently so that if a motion of any kind is filed, including for
10   summary judgment, the briefing is directed only to those substantive issues requiring resolution
11   by the court. Counsel should resolve minor procedural or other non-substantive matters during
12   the meet and confer. A notice of motion shall contain a certification by counsel filing the
13   motion that meet and confer efforts have been exhausted, with a brief summary of meet and
14   confer efforts.
15                  The parties are cautioned that failure to raise a dispositive legal issue that could
16   have been tendered to the court by proper pretrial motion prior to the dispositive motion cut-off
17   date may constitute waiver of such issue.
18   VII.    SEALING
19                  No document will be sealed, nor shall a redacted document be filed, without the
20   prior approval of the court. If a document for which sealing or redaction is sought relates to the
21   record on a motion to be decided by Judge Mueller, the request to seal or redact should be
22   directed to her and not the assigned Magistrate Judge. All requests to seal or redact shall be
23   governed by Local Rules 141 (sealing) and 140 (redaction); protective orders covering the
24   discovery phase of litigation shall not govern the filing of sealed or redacted documents on the
25   public docket. The court will only consider requests to seal or redact filed by the proponent of
26   sealing or redaction. If a party plans to make a filing that includes material an opposing party has
27   identified as confidential and potentially subject to sealing, the filing party shall provide the
28   /////
                                                         5
 1   opposing party with sufficient notice in advance of filing to allow for the seeking of an order of
 2   sealing or redaction from the court.
 3   VIII.   FINAL PRETRIAL CONFERENCE
 4                   The Final Pretrial Conference is set for June 18, 2020, at 10:00 a.m. At least one
 5   of the attorneys who will conduct the trial for each of the parties shall attend the Final Pretrial
 6   Conference. If by reason of illness or other unavoidable circumstance a trial attorney is unable to
 7   attend, the attorney who attends in place of the trial attorney shall have equal familiarity with the
 8   case and equal authorization to make commitments on behalf of the client.
 9                   Counsel for all parties are to be fully prepared for trial at the time of the Final
10   Pretrial Conference, with no matters remaining to be accomplished except production of
11   witnesses for oral testimony. The parties shall confer and file a joint pretrial conference
12   statement by May 28, 2020. The provisions of Local Rule 281 shall apply with respect to the
13   matters to be included in the joint pretrial statement. In addition to those subjects listed in Local
14   Rule 281(b), the parties are to provide the court with the following:
15                   - A plain, concise statement that identifies every non-discovery motion previously
16   tendered to the court and its resolution.
17                   - A concise, joint list of undisputed core facts that are relevant to each claim.
18   Disputed core facts should then be identified in the same manner. The parties are reminded not to
19   identify every fact in dispute but only those disputed facts that are essential to the formulation of
20   each claim. Each disputed fact and undisputed fact should be separately numbered or lettered.
21   Where the parties are unable to agree on the core disputed facts, they should nevertheless list core
22   disputed facts in the above manner.
23                   - Concise lists of disputed evidentiary issues that will be the subject of a party’s
24   motion in limine, and whether the parties believe resolution of any of these motions will be
25   necessary before the first day of trial.
26                   - Each party’s points of law, which concisely describe the legal basis or theory
27   underlying their claims and defenses. Points of law should reflect issues derived from the core
28   /////
                                                         6
 1   undisputed and disputed facts. Parties shall not include argument with any point of law; the
 2   parties may include concise arguments in their trial briefs.
 3                  - A joint statement of the case in plain concise language, which will be read to the
 4   jury during voir dire and at the beginning of the trial. The purpose of the joint statement is to
 5   inform the jury what the case is about.
 6                  - The parties’ position on the number of jurors to be impaneled to try the case.
 7                  Discovery documents to be listed in the pretrial statement shall not include
 8   documents to be used only for impeachment and in rebuttal.
 9                  The parties are reminded that pursuant to Local Rule 281 they are required to
10   attach to the Final Pretrial Conference Statement an exhibit listing witnesses and exhibits they
11   propose to offer at trial. After the name of each witness, each party shall provide a brief
12   statement of the nature of the testimony to be proffered. The parties may file a joint list or each
13   party may file separate lists. These list(s) shall not be contained in the body of the Final Pretrial
14   Conference Statement itself, but shall be attached as separate documents to be used as addenda to
15   the Final Pretrial Order.
16                  Plaintiff’s exhibits shall be listed numerically. Defendant’s exhibits shall be listed
17   alphabetically. The parties shall use the standard exhibit stickers provided by the court: pink for
18   plaintiff and blue for defendant. In the event that the alphabet is exhausted, the exhibits shall be
19   marked “AA-ZZ”. However, if the amount of defendant exhibits exceeds “ZZ” exhibits shall be
20   then listed as AAA, BBB, CCC etc. However, if the amount of defendant exhibits exceeds “ZZ”
21   exhibits shall be then listed as A-3, A-4, A-5 etc. All multi-page exhibits shall be stapled or
22   otherwise fastened together and each page within the exhibit shall be numbered. The list of
23   exhibits shall not include excerpts of depositions to be used only for impeachment. In the event
24   that plaintiff(s) and defendant(s) offer the same exhibit during trial, that exhibit shall be referred
25   to by the designation the exhibit is first identified. The court cautions the parties to pay attention
26   to this detail so that all concerned, including the jury, will not be confused by one exhibit being
27   identified with both a number and a letter. The parties are encouraged to consult concerning
28   /////
                                                         7
 1   exhibits and, to the extent possible, provide joint exhibits, which shall be designated as JX and
 2   listed numerically, e.g., JX-1, JX-2.
 3                    The Final Pretrial Order will contain a stringent standard for the offering at trial of
 4   witnesses and exhibits not listed in the Final Pretrial Order, and the parties are cautioned that the
 5   standard will be strictly applied. On the other hand, the listing of exhibits or witnesses that a
 6   party does not intend to offer will be viewed as an abuse of the court’s processes.
 7                    Counsel shall produce all trial exhibits to Casey Schultz, the Courtroom Deputy,
 8   no later than 3:00 p.m. on the Friday before trial.
 9                    Failure to comply with Local Rule 281, as modified by this order, may be grounds
10   for sanctions.
11                    The parties also are reminded that pursuant to Rule 16 of the Federal Rules of
12   Civil Procedure it will be their duty at the Final Pretrial Conference to aid the court in: (a) the
13   formulation and simplification of issues and the elimination of frivolous claims or defenses; (b)
14   the settling of facts that should properly be admitted; and (c) the avoidance of unnecessary proof
15   and cumulative evidence. Counsel must cooperatively prepare the joint Final Pretrial Conference
16   Statement and participate in good faith at the Final Pretrial Conference with these aims in mind.
17   A failure to do so may result in the imposition of sanctions which may include monetary
18   sanctions, orders precluding proof, elimination of claims or defenses, or such other sanctions as
19   the court deems appropriate.
20                    Concurrently with the filing of the Joint Final Pretrial Conference Statement,
21   counsel shall submit to chambers the word processable version of the Statement, in its entirety
22   (including the witness and exhibit lists) to: kjmorders@caed.uscourts.gov.
23   IX.     MOTIONS IN LIMINE
24                    All motions in limine must be filed in conjunction with the joint pretrial statement.
25   In most cases, motions in limine are addressed and resolved on the morning of the first day of
26   trial. As noted above, the parties may alert the court at the final pretrial conference and in their
27   final pretrial statement that a particular motion or motions should be resolved earlier. At the final
28   /////
                                                           8
 1   pretrial conference, the court will then set a briefing and hearing schedule on these motions in
 2   limine as necessary.
 3                  The parties are reminded that a motion in limine is a pretrial procedural device
 4   designed to address the admissibility of evidence. The court looks with disfavor upon
 5   dispositional motions presented at the Final Pretrial Conference or at trial in the guise of motions
 6   in limine.
 7   IX.     TRIAL SETTING
 8                  The jury trial is set for July 20, 2020 at 1:30 p.m. Trial briefs are due by July 13,
 9   2020.
10   IX.     SETTLEMENT CONFERENCE
11                  No settlement conference is currently scheduled. A settlement conference may be
12   set at the time of the Final Pretrial Conference or at an earlier time at the parties’ request. In the
13   event that an earlier court settlement conference date or referral to the Voluntary Dispute
14   Resolution Program (VDRP) is requested, the parties shall file said request jointly, in writing.
15                  Counsel are instructed to have a principal with full settlement authority present at
16   any Settlement Conference or to be fully authorized to settle the matter on any terms. Each judge
17   has different requirements for the submission of settlement conference statements; the appropriate
18   instructions will be sent to you after the settlement judge is assigned.
19   X.      MODIFICATION OF STATUS (PRETRIAL SCHEDULING) ORDER
20                  The parties are reminded that pursuant to Rule 16(b) of the Federal Rules of Civil
21   Procedure, the Status (Pretrial Scheduling) Order shall not be modified except by leave of court
22   upon a showing of good cause. Agreement of the parties by stipulation alone does not constitute
23   good cause. Except in extraordinary circumstances, unavailability of witnesses or counsel does
24   not constitute good cause.
25                  As noted, the assigned magistrate judge is authorized to modify only the discovery
26   dates shown above to the extent any such modification does not impact the balance of the
27   schedule of the case.
28   /////
                                                         9
 1   XI.    OBJECTIONS TO STATUS (PRETRIAL SCHEDULING) ORDER
 2                  This Status Order will become final without further order of the court unless
 3   objections are filed within fourteen (14) calendar days of service of this Order.
 4                  IT IS SO ORDERED.
 5   DATED: June 20, 2019.
 6

 7                                                  UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       10
